Russell, J.
The evidence justifies the claim of the petitioner that the applicant for the liquor tax certificate did not file a consent that traffic in liquor be carried on in his premises signed by two-thirds of the owners of the buildings occupied exclusively for dwellings, the nearest entrance to which was within two hundred feet measured in a straight line, to the nearest entrance of the premises where the liquor traffic was to be carried on. Nor is the tax certificate of that character of property which required a trial by jury before it can be rescinded. The certificate is created by force of a law which regulates its issuance, and is subject to the provisions of that law as to its validity and cancellation. The applicant takes it with all its privileges, but subject to all the burdens of the law.
Motion granted with costs.